ORDER
PER CURIAM.
Plaintiffs, Douglas M. Kline and Beverly Sue Edwards Kline, appeal from the judgment of the trial court for personal injury and loss of consortium claims, awarding Mr. Kline $12,000 in damages for personal injuries against Defendant, Ronald C. Cas-agrande. The jury found that Mrs. Kline suffered no damage as a direct result of Defendant’s actions. Plaintiffs argue the trial court erred in denying their motion for new trial because (1) the jury award of $12,000 was inadequate in light of Mr. Kline’s injuries and Mrs. Kline’s loss of consortium; and (2) four venirepersons poisoned the jury pool with their views about personal injury cases.
We have reviewed the parties’ briefs and the legal file. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).
We affirm the judgment.